Name: Council Decision (EU) 2016/2136 of 21 November 2016 on the signing, on behalf of the European Union, of the Agreement between the European Union and Iceland on the protection of geographical indications for agricultural products and foodstuffs
 Type: Decision
 Subject Matter: foodstuff;  marketing;  Europe;  agricultural activity;  international affairs;  European construction;  consumption
 Date Published: 2016-12-07

 7.12.2016 EN Official Journal of the European Union L 332/1 COUNCIL DECISION (EU) 2016/2136 of 21 November 2016 on the signing, on behalf of the European Union, of the Agreement between the European Union and Iceland on the protection of geographical indications for agricultural products and foodstuffs THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 18 June 2007 the Council authorised the Commission to open negotiations with Iceland with a view to signing an agreement on the protection of geographical indications for agricultural products and foodstuffs (the Agreement). The negotiations were successfully concluded by the initialling of the Agreement. (2) The Parties agree to promote between each other the harmonious development of geographical indications as defined in Article 22(1) of the Agreement on Trade-Related Aspects of Intellectual Property Rights (TRIPS) (1) and to foster trade in agricultural products and foodstuffs with geographical indications originating in the Parties' territories. (3) Therefore, the Agreement should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and Iceland on the protection of geographical indications for agricultural products and foodstuffs is hereby authorised, subject to the conclusion of the said Agreement (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 November 2016. For the Council The President P. PLAVÃ AN (1) Annex 1C of the Marrakesh Agreement Establishing the World Trade Organisation, signed in Marrakesh, Morocco on 15 April 1994. (2) The text of the Agreement will be published in the Official Journal together with the decision on its conclusion.